           Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.149 Filed 04/19/21 Page 1 of 23


To:                  Sahi Cosmetics L.L.C. (jmbraun@brauniplaw.com)
Subject:             U.S. Trademark Application Serial No. 90170750 - SCTM0001
Sent:                March 16, 2021 04:23:43 PM
Sent As:             ecom116@uspto.gov
Attachments:         Attachment - 1
                     Attachment - 2
                     Attachment - 3
                     Attachment - 4
                     Attachment - 5
                     Attachment - 6
                     Attachment - 7
                     Attachment - 8
                     Attachment - 9
                     Attachment - 10
                     Attachment - 11
                     Attachment - 12
                     Attachment - 13
                     Attachment - 14
                     Attachment - 15
                     Attachment - 16
                     Attachment - 17

                                          United States Patent and Trademark Office (USPTO)
                                    Office Action (Official Letter) About Applicant’s Trademark Application


                                                        U.S. Application Serial
                                                        No. 90170750

                                                        Mark:

                                                        Correspondence
                                                        Address:
                                                        JEANETTE M. BRAUN
                                                        BRAUN IP LAW
                                                        1600 W LAKE ST.,
                                                        SUITE 103B
                                                        ADDISON, IL 60101

                                                        Applicant:         Sahi
                                                        Cosmetics L.L.C.

                                                        Reference/Docket No.
                                                        SCTM0001

                                                        Correspondence Email
                                                        Address:

                                                        jmbraun@brauniplaw.com



                                                  NONFINAL OFFICE ACTION

The USPTO must receive applicant’s response to this letter within six months of the issue date below or the application will be abandoned.
Respond using the Trademark Electronic Application System (TEAS). A link to the appropriate TEAS response form appears at the end of this
Office action.

                                                                                             EXHIBIT 4, Page 1 of 23
           Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.150 Filed 04/19/21 Page 2 of 23




Issue date: March 16, 2021


The referenced application has been reviewed by the assigned trademark examining attorney. Applicant must respond timely and completely to
the issue(s) below. 15 U.S.C. §1062(b); 37 C.F.R. §§2.62, 2.65(a); TMEP §§711, 718.03.

SEARCH OF OFFICE RECORDS

The trademark examining attorney has searched the Office’s database of registered and pending marks and has found no conflicting marks that
would bar registration under Trademark Act Section 2(d). TMEP §704.02; see 15 U.S.C. §1052(d).

SUMMARY OF ISSUES TO WHICH APPLICANT MUST RESPOND:
  1. Refusal Under Sections 1, 2, and 45 – Color is Not Distinctive
  2. Requirement for Information
  3. Requirement for a Clarified Color Claim
  4. Requirement for a More Accurate Mark Description

    1. Refusal Under Sections 1, 2, and 45 – Color is Not Distinctive

Registration is refused because the applied-for color mark, consisting of one or more colors used on some or all of the surfaces of a product or
product packaging, is not inherently distinctive. Trademark Act Sections 1, 2, and 45, 15 U.S.C. §§1051-1052, 1127; see Qualitex Co. v.
Jacobson Prods. Co., 514 U.S. 159, 166, 34 USPQ2d 1161, 1164 (1995); In re Owens-Corning Fiberglas Corp., 774 F.2d 1116, 1121-23, 227
USPQ 417, 420-21 (Fed. Cir. 1985); TMEP §1202.05(a). Such marks are registrable only on the Supplemental Register or on the Principal
Register with sufficient proof of acquired distinctiveness. See In re Gen. Mills IP Holdings II, LLC, 124 USPQ2d 1016, 1018 n.4 (TTAB 2017)
(citing TMEP §1202.05(a)).

Color marks are never inherently distinctive and can only be registered on the Supplemental Register or on the Principal Register with sufficient
proof of acquired distinctiveness. See Qualitex Co. v. Jacobson Prods. Co., 514 U.S. 159, 162-63, 34 USPQ2d 1161, 1162-63 (1995); In re Gen.
Mills IP Holdings II, LLC, 124 USPQ2d 1016, 1018 & n.4 (TTAB 2017) (citing Wal-Mart Stores, Inc. v. Samara Bros., Inc., 529 U.S. 205,
211-12, 54 USPQ2d 1065, 1068 (2000)); TMEP §1202.05(a).

In this instance, applicant seeks registration of the colors blue and pink used on make-up primer; as such, the applied-for mark fails to function as
a trademark because it consists solely of multiple colors used on the goods.

More specifically, the attached material demonstrates that it is common for the same type of goods (make-up primer) to come in various colors,
including, green, purple, yellow, blue and pink and also to come in multiple colors. For example, ALMAY® 5-in-1 Correction Primer is shown
in purple and green (https://www.amazon.com/Almay-N-A-Primer-5-in-1/dp/B006OY1MO4/ref=sr_1_1?dchild=1&keywords=almay+5-
in-1+correction+primer&qid=1615920389&sr=8-1, attached), while Mirenesse Correcting Primer Cushion is in green, pink and yellow
(https://www.amazon.com/Mirenesse-Cosmetics-Tone-Correcting-
Primer/dp/B077XP81B9/ref=sr_1_2?dchild=1&keywords=mirenesse+10+collagen+tone+correcting&qid=1615920561&sr=8-2, attached), and
Physicians Formula Corrector + Primer is in yellow and green (https://www.amazon.com/Physicians-Formula-Mineral-Talc-Free-
Corrector/dp/B01N8W8WZE/ref=sr_1_16?dchild=1&keywords=physicians+formula+mineral+wear&qid=1615920675&sr=8-16, attached).
Thus, because the practice in the industry is to use colors in connection with the same or similar goods, purchasers are unlikely to attribute a
particular color as identifying the source of the goods.

Therefore, here, where the mark consists solely of colors as applied to makeup primer, the mark is not inherently distinctive and registration is
refused under Sections 1, 2, and 45 of the Trademark Act.

Advisory regarding applicant’s response options. Applicant is advised that it may respond to the above refusal by submitting evidence and
arguments against the refusal. In addition, applicant may respond by doing one of the following: (1) amending the application to seek
registration under Trademark Act Section 2(f), or (2) amending the application to seek registration on the Supplemental Register. See 15 U.S.C.
§§1052(f), 1091.

The burden of proving that a color mark has acquired distinctiveness is substantial. In re Owens-Corning Fiberglas Corp., 774 F.2d 1116, 227
USPQ 417 (Fed. Cir. 1985) (holding the color pink used on fibrous glass residential insulation to have acquired distinctiveness based on evidence
of twenty-nine years’ use, extensive affidavit and documentary evidence, surveys, and extensive media advertising expenditures); In re Am.
Home Prods. Corp., 226 USPQ 327 (TTAB 1985) (holding combination of colors pink, white and yellow used on an analgesic/muscle relaxant


                                                                                                EXHIBIT 4, Page 2 of 23
             Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.151 Filed 04/19/21 Page 3 of 23


tablet to have acquired distinctiveness based on evidence of more than twenty years’ use, extensive advertising, and sales of over two billion
tablets from 1960-1980); cf. In re Benetton Grp. S.p.A., 48 USPQ2d 1214 (TTAB 1998). A mere statement of long-time use of the color mark
is not sufficient; an applicant must provide evidence demonstrating that the color mark has acquired source-indicating significance in
the minds of consumers. TMEP §1202.05(a); see TMEP §1212.06.

That is, because the burden of proving that a color mark has acquired distinctiveness is substantial, a “five years’ use statement” will be
insufficient to show acquired distinctiveness. See In re Owens-Corning Fiberglas Corp., 774 F.2d 1116, 227 USPQ 417 (Fed. Cir. 1985); TMEP
§1212.05(a). Therefore, if applicant seeks to amend the application to seek registration pursuant to Section 2(f), applicant must provide
additional evidence that the applied-for mark has acquired distinctiveness for the identified goods. See In re Star Pharms., Inc., 225 USPQ 209
(TTAB 1985); TMEP §1212.02(g).

When determining whether the evidence shows the mark has acquired distinctiveness, the trademark examining attorney will consider the
following six factors: (1) association of the proposed mark (color) with a particular source by actual purchasers (typically measured by customer
surveys linking the name to the source); (2) length, degree, and exclusivity of use; (3) amount and manner of advertising; (4) amount of sales and
number of customers; (5) intentional copying; and (6) unsolicited media coverage. See Converse, Inc. v. ITC, 909 F.3d 1110, 1120, 128 USPQ2d
1538, 1546 (Fed. Cir. 2018) (“the Converse factors”). “[N]o single factor is determinative.” In re Steelbuilding.com, 415 F.3d at 1300, 75
USPQ2d at 1424; see TMEP §§1212.06 et seq. Rather, all factors are weighed together in light of all the circumstances to determine whether the
mark has acquired distinctiveness. In re Steelbuilding.com, 415 F.3d at 1300, 75 USPQ2d at 1424. This evidence must demonstrate that the
relevant public understands the primary significance of the mark as identifying the source of applicant’s product or service rather than
identifying the product or service itself. In re Steelbuilding.com, 415 F.3d at 1297, 75 USPQ2d at 1422.

Again, as an alternative to submitting evidence of acquired distinctiveness, applicant may amend the application to the Supplemental Register.
Trademark Act Section 23, 15 U.S.C. §1091; see 37 C.F.R. §§2.47, 2.75(a); TMEP §§816, 1202.02(b)(ii).

  2. Requirement for Information


To permit proper examination of the applied-for color mark, applicant must provide the following information and documentation:

       (1)     An explanation as to whether the identified colors alone or together serve any purpose as used on the goods

       (2)     An explanation as to whether the identified colors are a natural by-product of the manufacturing process for the goods

       (3)     Any available advertising, promotional or explanatory literature concerning the goods, particularly any material that relates
               specifically to the applied-for color mark

       (4)     An explanation as to whether any statutes, regulations, ordinances, codes or industry standards require, regulate and/or standardize
               the use of the identified colors on the goods

       (5)     An explanation as to the use of the identified colors (separately or together) in applicant’s industry and any other similar use of
               color in applicant’s industry

       (6)     An explanation describing any other similar use of color by applicant

       (7)     An explanation as to whether competitors produce the goods in the identified colors and in colors other than the identified colors

       (8)     Color photographs and color advertisements showing competitive goods in applicant’s industry

See 37 C.F.R. §2.61(b); TMEP §§814, 1402.01(e).

Failure to comply with a request for information is grounds for refusing registration. In re Harley, 119 USPQ2d 1755, 1757-58 (TTAB 2016);
TMEP §814.

  3. Requirement for a Clarified Color Claim


Applicant must provide an amended color claim clarifying the specific colors claimed as a feature of the mark. See 37 C.F.R. §2.52(b)(1); TMEP
§§807.07(a) et seq. Applicant is advised that generic color names must be used to describe the colors in the mark, e.g., magenta, yellow,
turquoise. TMEP §807.07(a)(i)-(ii).


                                                                                               EXHIBIT 4, Page 3 of 23
             Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.152 Filed 04/19/21 Page 4 of 23



The following color claim is suggested:

   The colors blue and pink are claimed as a feature of the mark.

  4. Requirement for a More Accurate Mark Description


Applicant must also submit a clear and concise description of the mark that does the following:

       (1)     Indicates that the mark is a color of the goods or their packaging or of a specific design feature of the goods or packaging.

       (2)     Specifies all the elements in the drawing that constitute the mark and are claimed as part of the mark.

       (3)     Specifies any elements that are not part of the mark and indicates that the matter shown in broken or dotted lines is not part of the
               mark and serves only to show the position or placement of the mark.

See 37 C.F.R. §§2.37, 2.52(b)(2), (b)(4); In re Famous Foods, Inc., 217 USPQ 177, 177 (TTAB 1983); TMEP §§807.08, 807.10, 1202.02(c)(ii).

For example, the following mark description is suggested:

       The mark consists of the colors blue and pink as applied to make-up primer shifting iridescently from blue to pink; the dotted
       lines are not claimed as a feature of the mark but serve only to show placement of the mark on the goods.

RESPONSE GUIDELINES

For this application to proceed, applicant must explicitly address each refusal and/or requirement in this Office action. For a refusal, applicant
may provide written arguments and evidence against the refusal, and may have other response options if specified above. For a requirement,
applicant should set forth the changes or statements. Please see “ Responding to Office Actions” and the informational video “Response to
Office Action” for more information and tips on responding.

If applicant does not respond to this Office action within six months of the issue/mailing date, or responds by expressly abandoning the
application, the application process will end and the trademark will fail to register. See 15 U.S.C. §1062(b); 37 C.F.R. §§2.65(a), 2.68(a); TMEP
§§718.01, 718.02. Additionally, the USPTO will not refund the application filing fee, which is a required processing fee. See 37 C.F.R.
§§2.6(a)(1)(i)-(iv), 2.209(a); TMEP §405.04.

When an application has abandoned for failure to respond to an Office action, an applicant may timely file a petition to revive the application,
which, if granted, would allow the application to return to active status. See 37 C.F.R. §2.66; TMEP §1714. The petition must be filed within
two months of the date of issuance of the notice of abandonment and may be filed online via the Trademark Electronic Application System
(TEAS) with a $100 fee. See 37 C.F.R. §§2.6(a)(15)(ii), 2.66(a)(1), (b)(1).




How to respond. Click to file a response to this nonfinal Office action.


                                              /Susan K. Lawrence/
                                              Trademark Examining Attorney
                                              Law Office 116, USPTO
                                              (571) 272-9186
                                              sue.lawrence@uspto.gov
                                              (informal communication only)


RESPONSE GUIDANCE
      Missing the response deadline to this letter will cause the application to abandon. A response or notice of appeal must be received by
      the USPTO before midnight Eastern Time of the last day of the response period. TEAS and ESTTA maintenance or unforeseen
      circumstances could affect an applicant’s ability to timely respond.



                                                                                                EXHIBIT 4, Page 4 of 23
     Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.153 Filed 04/19/21 Page 5 of 23



Responses signed by an unauthorized party are not accepted and can cause the application to abandon. If applicant does not have an
attorney, the response must be signed by the individual applicant, all joint applicants, or someone with legal authority to bind a juristic
applicant. If applicant has an attorney, the response must be signed by the attorney.


If needed, find contact information for the supervisor of the office or unit listed in the signature block.




                                                                                         EXHIBIT 4, Page 5 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.154 Filed 04/19/21 Page 6 of 23




                                                    EXHIBIT 4, Page 6 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.155 Filed 04/19/21 Page 7 of 23




                                                    EXHIBIT 4, Page 7 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.156 Filed 04/19/21 Page 8 of 23




                                                    EXHIBIT 4, Page 8 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.157 Filed 04/19/21 Page 9 of 23




                                                    EXHIBIT 4, Page 9 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.158 Filed 04/19/21 Page 10 of 23




                                                   EXHIBIT 4, Page 10 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.159 Filed 04/19/21 Page 11 of 23




                                                   EXHIBIT 4, Page 11 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.160 Filed 04/19/21 Page 12 of 23




                                                   EXHIBIT 4, Page 12 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.161 Filed 04/19/21 Page 13 of 23




                                                   EXHIBIT 4, Page 13 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.162 Filed 04/19/21 Page 14 of 23




                                                   EXHIBIT 4, Page 14 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.163 Filed 04/19/21 Page 15 of 23




                                                   EXHIBIT 4, Page 15 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.164 Filed 04/19/21 Page 16 of 23




                                                   EXHIBIT 4, Page 16 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.165 Filed 04/19/21 Page 17 of 23




                                                   EXHIBIT 4, Page 17 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.166 Filed 04/19/21 Page 18 of 23




                                                   EXHIBIT 4, Page 18 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.167 Filed 04/19/21 Page 19 of 23




                                                   EXHIBIT 4, Page 19 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.168 Filed 04/19/21 Page 20 of 23




                                                   EXHIBIT 4, Page 20 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.169 Filed 04/19/21 Page 21 of 23




                                                   EXHIBIT 4, Page 21 of 23
Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.170 Filed 04/19/21 Page 22 of 23




                                                   EXHIBIT 4, Page 22 of 23
            Case 2:21-cv-10108-LJM-CI ECF No. 11-3, PageID.171 Filed 04/19/21 Page 23 of 23


    To:               Sahi Cosmetics L.L.C. (jmbraun@brauniplaw.com)
    Subject:          U.S. Trademark Application Serial No. 90170750 - SCTM0001
    Sent:             March 16, 2021 04:23:45 PM
    Sent As:          ecom116@uspto.gov
    Attachments:

                                  United States Patent and Trademark Office (USPTO)

                                                USPTO OFFICIAL NOTICE

                                           Office Action (Official Letter) has issued
                                                   on March 16, 2021 for
                                     U.S. Trademark Application Serial No. 90170750

Your trademark application has been reviewed by a trademark examining attorney. As part of that review, the assigned attorney has
issued an official letter that you must respond to by the specified deadline or your application will be abandoned. Please follow the
steps below.

(1) Read the official letter.

(2) Direct questions about the contents of the Office action to the assigned attorney below.


/Susan K. Lawrence/
Trademark Examining Attorney
Law Office 116, USPTO
(571) 272-9186
sue.lawrence@uspto.gov
(informal communication only)

Direct questions about navigating USPTO electronic forms, the USPTO website, the application process, the status of your
application, and/or whether there are outstanding deadlines or documents related to your file to the Trademark Assistance Center
(TAC).

(3) Respond within 6 months (or earlier, if required in the Office action) from March 16, 2021, using the Trademark Electronic
Application System (TEAS). The response must be received by the USPTO before midnight Eastern Time of the last day of the
response period. See the Office action for more information about how to respond




GENERAL GUIDANCE
·     Check the status of your application periodically in the Trademark Status & Document Retrieval (TSDR) database to avoid
      missing critical deadlines.

·     Update your correspondence email address, if needed, to ensure you receive important USPTO notices about your
      application.

·     Beware of misleading notices sent by private companies about your application. Private companies not associated with
      the USPTO use public information available in trademark registrations to mail and email trademark-related offers and notices –
      most of which require fees. All official USPTO correspondence will only be emailed from the domain “@uspto.gov.”




                                                                                    EXHIBIT 4, Page 23 of 23
